Vacated by Supreme Court, April 21, 2008



                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4266



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JUSTIN BENJAMIN HASTE, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00372-NCT)


Submitted:   July 9, 2007                   Decided:   July 26, 2007


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Robert A.
J. Lang, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Justin Benjamin Haste, Jr., appeals his conviction and

180-month    sentence   after   pleading    guilty   pursuant    to   a   plea

agreement to possession of a firearm by a felon, in violation of 18

U.S.C. §§ 922(g)(1), 924(e) (2000). Although Haste concedes he has

two predicate offenses for armed career criminal status under the

Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e) (2000), he

asserts that a third conviction for felonious possession of a

weapon of mass destruction under N.C. Gen. Stat. § 14-288.8 (2005)

should not have been considered a “violent felony” under the ACCA.

Haste asks the case be remanded to the district court for re-

sentencing    without   an   ACCA   enhancement.      We   affirm     Haste’s

conviction and sentence.

            As acknowledged by Haste, this court held in United

States v. Johnson, 246 F.3d 330 (4th Cir. 2001), that possession of

a sawed-off shotgun is a “crime of violence” under the U.S.

Sentencing Guidelines Manual (“USSG”) § 4B1.1 (2006). The language

of USSG § 4B1.2(a)(2) the court construed in Johnson (“or otherwise

involves conduct that presents a serious potential risk of physical

injury to another”) is identical to the language of the ACCA’s

definition of violent felony at issue in this case.             See Johnson,

246 F.3d at 334 n.5; 18 U.S.C. § 924(e)(2)(B)(ii) (2000).

            Based on our holding in Johnson, we conclude that a

conviction under that provision constitutes a predicate “violent


                                    - 2 -
felony” conviction under the ACCA.         Accordingly, we affirm Haste’s

conviction and sentence.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -